         Case 3:18-cv-01207-ANB Document 60 Filed 11/17/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROSCOE CHAMBERS,                                   )
                                                   )
               Plaintiff                           )
                                                   )
               vs.                                 ) Case No. 3:18-cv-1207
                                                   )
WARDEN DAVID J. EBBERT, et al.,                    )
                                                   )
               Defendants                          )


                                            ORDER

               AND NOW, this 17th day of November, 2020, in consideration of Plaintiff Roscoe

Chambers’ pro se Rule 60(b) Motion and brief in support thereof (Doc. Nos. 56 and 57), filed on August 24,

2020, and in further consideration of the Government’s response thereto (Doc. No. 58), filed on August 31,

2020,

               IT IS HEREBY ORDERED that said motion is DENIED, there being no basis for disturbing

the Court’s previous order dismissing this case.




                                                   Alan N. Bloch
                                                   United States District Judge


ecf:           Counsel of record

cc:            Roscoe Chambers, Reg. No. 13495-030
               USP Thomson
               U.S. Penitentiary
               P.O. Box 1002
               Thomson, IL, 61285
